STONE, C. J.
— This is the third appeal in this cause. 77 Ala. 18, and 78 Ala. 471.
An inquiry, no matter how far from angry or irritating tone its expression may be, may, in its very nature and surroundings, be calculated to provoke a difficulty. The circumstances of this case tend very strongly to show, that the inquiry made by the defendant of the deceased was not only calculated to provoke altercation and angry discussion, but that it was intended for that specific purpose. It that inquiry had not been made, from all that we can perceive,there would have been no altercation, no difficulty, no homicide.
In charging the jury the court tracked the law strictly, as the same has been declared in many well considered decisions of this court. — Storey v. The. State, 71 Ala. 329; De Arman v. The State, Ib. 351; Holley v. The State, 75 Ala. 14; De Arman v. The State, 77 Ala. 10; Tesney v. The State, Ib. 33 ; Jackson v. The State, 78 Ala. 471.
The judgment of the Circuit Court is affirmed.